         Case 6:19-cv-00526-ADA Document 55 Filed 06/22/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                                WACO DIVISION

SYNKLOUD TECHNOLOGIES, LLC                       §
                                                 §
vs.                                              §      NO: WA:19-CV-00526-ADA
                                                 §
DROPBOX, INC.                                    §



                  ORDER SETTING TELEPHONIC DISCOVERY HEARING




       The Court hereby sets and directs the parties, or counsel acting on their behalf, to appear by
phone for a telephone conference on June 23, 2020 at 02:00 PM . Please call (866) 434-5269 with
access code 9678090 to be included in the hearing.


               SIGNED on 22nd day of June, 2020.



                                                     ______________________________
                                                     ALAN D ALBRIGHT
                                                     UNITED STATES DISTRICT JUDGE
